         Case 1:20-cv-02769-VSB Document 45 Filed 07/02/20 Page 1 of 1




                                                     July 2, 2020

VIA ELECTRONIC FILING

Hon. Vernon S. Broderick, U.S.D.J
Thurgood Marshall United States Courthouse
40 Foley Square, Room 415
New York, NY 10007

       Re:    John Stanise v. Victor Loria
              Civil Action No.: 1:20-cv-02769-VSB

Dear Judge Broderick:

       We represent the Defendant Victor Loria (“Dr. Loria”) in the above-referenced matter.
We write to inform the Court of a substantial occurrence in this matter that may render further
proceedings moot. Paragraph 12.5 of the Lorstan Pharmaceutical LLC (“Lorstan”) Operating
Agreement at the center of this litigation contains a buy-out provision that, when executed, will
necessarily lead to one of the parties buying-out the other and obtaining complete control of
Lorstan within no later than 120 days. (See Dkt. No. 1-1). Today, Dr. Loria invoked the buy-out
provision contained in paragraph 12.5, setting this contractual process into motion. Within the
next 120 days, based on the terms of the Operating Agreement and how this matter plays out
between the parties, either Dr. Loria or Mr. Stanise will be 100% owner of Lorstan – rendering
the matters currently in dispute before the Court moot (with only the future possibility of one
party defaulting prompting a revisit to the Court).

        Accordingly, in the interests of judicial economy and so as to allow the parties to
complete this contractual process, we hereby request that the Court adjourn all pending deadlines
in this matter for 120 days. Assuming that within this time frame the parties will have completed
the contractual buy-out process and submitted notice to the Court of same, the matters now
pending will be rendered moot and appropriate dismissals will be made.

       We thank the Court for its many courtesies.

                                                          Respectfully submitted,

                                                          s/Robert A. Magnanini
                                                          Robert A. Magnanini
RAM/ve
cc:  Neal Brickman, Esq. (via Electronic Mail w/ Enclosures)
     Jason Stewart, Esq. (via Electronic Mail w/ Enclosures)
